Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 17-cv-02595-PAB-SKC

   CHESTER LEE RENEAU,

          Plaintiff,

   v.

   MARY CARDINAS, in her individual capacity,
   JUDY BRIZENDINE, in her individual capacity, and
   DOCTOR LUIS CABILING, in his individual capacity,

          Defendants.


                                             ORDER


          This matter is before the Court on the Report and Recommendation Re: Motions

   for Summary Judgment [#114; #117] [Docket No. 143]. Defendant s filed their

   objections to the magistrate judge’s recommendation on March 23, 2020. Docket No.

   144. Plaintiff filed objections on March 24, 2020. Docket No. 145. The Court has

   jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND1

          On March 8, 2017, plaintiff, an inmate who was incarcerated at Crowley County

   Correction Facility (“CCCF”), a Colorado Department of Corrections-contracted facility,

   slipped and fell in his cell. Docket No. 114 at 1-2, ¶¶ 1-2. Plaintiff did not immediately

   realize the extent of his injuries and proceeded to breakfast. Id. at 2-3, ¶¶ 3-4. On his



          1
              The following facts are undisputed unless otherwise indicated.
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 2 of 14




   way back from breakfast, plaintiff’s leg stiffened and he noticed bruises on his left leg

   and shoulder. Id. at 3, ¶ 5. Plaintiff requested to be sent to medical, where Nurse Mary

   Cardinas was tasked with evaluating him. Id., ¶ 7.

          Ms. Cardinas asked plaintiff what plaintiff wanted her to examine, to which

   plaintiff responded that he needed both hi s shoulder and leg examined.2 Id., ¶ 8. Ms.

   Cardinas said something to the effect that she would not or could not examine both

   plaintiff’s leg and shoulder at the same time on the same day. Id.; Docket No. 119 at 9.

   Plaintiff then threatened Ms. Cardinas with legal action if she did not examine both of

   his complained of injuries. Docket No. 114 at 3, ¶ 8. A heated argument ensued and,

   because plaintiff has a history of being volatile when he feels disrespected, security

   escorted plaintiff out of the medical unit. Id., ¶ 9; see also Docket No. 114-1 at 8 (“I

   have this history of being volatile toward people who are real disrespectful and causing

   me a lot of harm.”); Docket No. 151 at 1 (“Any reasonable person would have gotten

   angry and wanted to hit Ms. Cardinas for refusing them medical treatment for their

   fractured leg and torn rotator cuff.”). Plaintiff was not examined by Ms. Cardinas or any

   other medical professional that day. Docket No. 114 at 3, ¶ 10.

          On two separate days in mid-March, nurses on duty examined plaintiff’s leg and

   shoulder. Id., ¶ 12; see also Docket No. 119 at 16 (stating that it was March 13 and

   March 14, not March 12 and March 13, when nurses examined plaintiff). X-rays, which

   are only conducted once a week at CCCF, were ordered for both plaintiff’s left leg and



          2
          The exact phrasing of this conversation is disputed. See Docket No. 119 at 9.
   The substance, however, is not.

                                                2
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 3 of 14




   shoulder. Docket No. 114 at 4, ¶¶ 13-14. A temporary cast was put on plaintiff’s leg

   the same week as his fall. Id., ¶ 15. The following Monday, Dr. Luis Cabiling put a

   permanent cast on plaintiff’s leg. Id., ¶ 17. During this appointment, plaintiff requested

   that Dr. Cabiling order an MRI for plaintiff’s shoulder. Id., ¶ 18. Dr. Cabiling refused to

   order an MRI. Id. Dr. Cabiling did, however, give plaintiff a cortisone shot on at least

   one occasion. Id. at 5, ¶ 23; see also Docket No. 119 at 18-19.

          Plaintiff filed a grievance, which was reviewed by Judy Brizendine, the Health

   Services Administrator for CCCF, to complain about the treatment he received from Ms.

   Cardinas and Dr. Cabiling. Docket No. 119 at 1-2; Docket No. 114 at 5, ¶ 25. Although

   plaintiff met in person with Ms. Brizendine in regards to his grievance, she did not

   examine plaintiff. Docket No. 114 at 5, ¶ 25; Docket No. 119 at 1- 2.

          Plaintiff filed this lawsuit on October 30, 2017. See Docket No. 1. Plaintiff

   brings claims pursuant to 42 U.S.C. § 1983 for deliberate indifference to his medical

   needs against all defendants. Docket No. 12 at 8-13.

          Defendants filed a motion for summary judgment on August 1, 2019 arguing that

   (1) there is no evidence that Ms. Cardinas disregarded any medical needs, (2) that

   plaintiff’s claim against Dr. Cabiling fails because Dr. Cabiling’s refusal to order an MRI

   is a disagreement on the type and course of medical treatment, and (3) Ms. Brizendine

   could not have disregarded plaintiff’s medical needs because she never examined

   plaintiff. See Docket No. 114 at 5-9.

          Plaintiff filed a motion for summary judgment on August 5, 2019. See Docket

   No. 117. Plaintiff argues that he is entitled to summary judgment against all defendants


                                                3
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 4 of 14




   because each disregarded a risk to his medical needs by failing to properly examine,

   treat, and diagnose his injuries. Id. at 3-8.

          The Court referred both motions to Magistrate Judge Kato Crews. See Docket

   Nos. 115, 118. Magistrate Judge Crews issued his recommendation on March 9, 2020.

   See Docket No. 143. Magistrate Judge Crews recommends denying plaintiff’s motion

   in its entirety, granting defendants’ motion as to Dr. Cabiling and Ms. Brizendine, and

   denying defendants’ motion as to Ms. Cardinas. Id. at 12, 14, 16-17. Defendants filed

   objections to the magistrate judge’s recommendation on March 23, 2020. Docket No.

   144. Plaintiff filed objections on March 24, 2020. Docket No. 145.

   II. LEGAL STANDARD

          The Court must “determine de novo any part of the magistrate judge’s

   disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection

   is “proper” if it is both timely and specific. United States v. One Parcel of Real Prop.

   Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). A specific objection

   “enables the district judge to focus attention on those issues – factual and legal – that

   are at the heart of the parties’ dispute.” Id.

          In the absence of an objection, the district court may review a magistrate judge’s

   recommendation under any standard it deems appropriate. See Summers v. Utah, 927

   F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a

   magistrate’s factual or legal conclusions, under a de novo or any other standard, when

   neither party objects to those findings.”). The Court therefore reviews the non-objected


                                                    4
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 5 of 14




   to portions of the recommendation to confirm that there is “no clear error on the face of

   the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review

   is something less than a “clearly erroneous or contrary to law” standard of review, Fed.

   R. Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).

   Because plaintiff is proceeding pro se, the Court will construe his objections and

   pleadings liberally without serving as his advocate. See Hall v. Bellmon, 935 F.2d

   1106, 1110 (10th Cir. 1991).

            Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed fact is “material” if,

   under the relevant substantive law, it is essential to proper disposition of the claim.

   Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

   over material facts can create a genuine issue for trial and preclude summary

   judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

   issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

   verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

   1997).

            Where “the moving party does not bear the ultimate burden of persuasion at

   trial, it may satisfy its burden at the summary judgment stage by identifying a lack of

   evidence for the nonmovant on an essential element of the nonmovant’s claim.”

   Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quotations


                                                5
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 6 of 14




   omitted). “Once the moving party meets this burden, the burden shifts to the

   nonmoving party to demonstrate a genuine issue for trial on a material matter.”

   Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

   1994). The nonmoving party may not rest solely on the allegations in the pleadings,

   but instead must designate “specific facts showing that there is a genuine issue for

   trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quotations omitted). “To

   avoid summary judgment, the nonmovant must establish, at a minimum, an inference of

   the presence of each element essential to the case.” Bausman, 252 F.3d at 1115.

   When reviewing a motion for summary judgment, a court must view the evidence in the

   light most favorable to the non-moving party. Id.

   III. ANALYSIS

          Plaintiff’s claims against each defendant are for violation of plaintiff’s right under

   the Eighth Amendment to be free from deliberate indifference to his known medical

   needs. Docket No. 12 at 8-13. Plaintiff brings these claim pursuant to § 1983. Id.

          A claim for deliberate indifference to serious medical needs has an objective and

   a subjective component. The objective component requires that the medical need be

   “sufficiently serious.” Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000). The

   subjective component requires that “a prison official knows of and disregards an

   excessive risk to inmate health or safety.” Id. (citation and quotations omitted). Only

   the subjective component is at issue here. See Docket No. 114 at 8 (“Defendants

   concede [p]laintiff’s injuries constitute a sufficiently serious medical condition.”).

          A. Mary Cardinas


                                                 6
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 7 of 14




          Magistrate Judge Crews recommends that defendants’ motion for summary

   judgment be denied as to Ms. Cardinas because a reasonable jury could conclude that

   Ms. Cardinas had subjective knowledge of plaintiff’s injuries and ignored plaintiff’s

   medical needs. Docket No. 143 at 9.

          Defendants object to this conclusion. First, defendants argue that the magistrate

   judge based the recommendation on an incorrect interpretation of Howard v. Waide,

   534 F.3d 1227 (10th Cir. 2008). Docket No. 144 at 2, ¶ 2. Second, defendants

   contend that the magistrate judge improperly relied on evidence not in the record to

   conclude that Ms. Cardinas’s failure to evaluate plaintiff resulted in a delay in medical

   care that resulted in substantial harm. Id. at 8, ¶ 14.

          The Court agrees with defendants that they are entitled to summary judgment on

   plaintiff’s claim against Ms. Cardinas.3 The recommendation focuses on whether the

   evidence shows that Ms. Cardinas should have been, or was aware, of plaintiff’s

   medical needs. While such a conclusion is necessary for a deliberate indifference

   claim, it is not sufficient. “[T]he official must be both aware of the facts from which the

   inference can be drawn that a substantial risk of serious harm exists, and [s]he must

   also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, the

   magistrate judge was correct that the evidence in the record demonstrates that Ms.



          3
           The Court does not, however, agree that the magistrate judge misapplied
   Howard. The magistrate judge correctly cited Howard for the proposition that
   circumstantial evidence is permissible to demonstrate subjective knowledge and that a
   prison official “need not physically examine an inmate for a factfinder to conclude” that
   Ms. Cardinas had subjective knowledge of the risk of harm to plaintiff. Docket No. 143
   at 8.

                                                7
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 8 of 14




   Cardinas was aware of facts to draw the inference that plaintiff was injured –

   specifically, plaintiff stating he was bruised and might have broken a bone in his leg.

   However, there is no evidence to suggest that Ms. Cardinas in fact drew the inference

   that a substantial risk of harm existed as to plaintiff and then disregarded that risk.

          Rather, the only evidence is that plaintiff showed bruises to Ms. Cardinas and

   told her that he believed that he might have broken something. See Docket No. 114 at

   3, ¶ 7 (citing Docket No. 114-1 at 6). These facts alone are not sufficient to

   demonstrate that Ms. Cardinas drew the inference that plaintiff was seriously injured.

   Bruises can be caused by injuries less serious than broken bones and torn rotator

   cuffs. Additionally, plaintiff’s statement that he believed that he had a broken bone

   does not demonstrate that Ms. Cardinas concluded that plaintiff was correct. The facts

   show that Ms. Cardinas intended to do what any medical professional would do after

   being presented with this information, namely, examine the patient to determine what

   injury other than bruising was present. However, after informing plaintiff that protocol

   dictated that she would not be able to examine both of plaintiff’s complained of injuries

   at once, plaintiff threatened Ms. Cardinas with a lawsuit. Given plaintiff’s history of

   volatility, the examination ended before Ms. Cardinas could fully inspect the injuries.

   See Wishneski v. Dona Ana Cty., 489 F. App’x 854, 861 (10th Cir. 2012) (unpublished)

   (“A delay in affording . . . medical care can result in [] a violation . . . if the defendant’s

   own conduct . . . was responsible for the delay in treatment.”). Plaintiff presents no

   disputed issue of material fact suggesting that Ms. Cardinas drew the inference that

   there was a substantial risk of serious harm.


                                                   8
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 9 of 14




          Spencer v. Abbott, 731 F. App’x 731 (10th Cir. 2017) (unpublished), is

   instructive. There, the Tenth Circuit analyzed and addressed three cases where the

   defendant had a “front-row seat” to the substantial risks to the plaintiff. Id. First, Abbott

   analyzed Oxendine v. Kaplan, 241 F. 3d 1272 (10th Cir. 2001), where, after a doctor

   reattached the plaintiff’s severed finger, the doctor ignored that the plaintiff’s finger had

   turned “jet black,” the reattached portion had begun to fall off, and the doctor noted

   “necrosis” on the reattached finger, “but took no action.” Abbott, 731 F. App’x at 742-

   43 (citing Oxendine, 241 F.3d at 1277-79).

          Next, the Tenth Circuit looked to Blackmon v. Sutton, 734 F.3d 1237 (10th Cir.

   2013), where prison officials knew of an eleven-year-old detainee’s mental health

   issues and strapped him to a chair even though the officials knew such action “offered

   no help” and continued to deny him access to mental health treatment. Abbott, 731 F.

   App’x at 743 (citing Blackmon, 734 F.3d at 1244-46).

          Finally, the court analyzed Estate of Booker v. Gomez, 745 F.3d 405 (10th Cir.

   2014), where officers put an arrestee in a “carotid restraint” for three minutes, even

   though training materials warned that brain damage or death could occur if used for

   more than one minute. Abbott, 731 F. App’x at 743 (citing Gomez, 745 F.3d at 413-15).

   The officers carried the arrestee to a cell, placed him on the floor, and never checked

   his vitals. Id. The arrestee died in custody. Id.

          The Tenth Circuit reasoned that, in these three cases, the substantial risks of

   serious harm “were remarkably obvious” and the defendant in each of them had a

   “front-row seat to observe” them. Id. at 744 (citations and quotations omitted). The


                                                 9
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 10 of 14




    court contrasted these cases to the facts in Abbott. There, a medical professional

    witnessed the defendant struggling to walk and the plaintiff “visually presented” to the

    defendant a prominent spasm in the plaintiff’s upper back. Id. The defendant pressed

    on a trigger point, which provided immediate relief to the plaintiff. Id. As a result, the

    defendant diagnosed the plaintiff with muscle spasms, even though later that day the

    plaintiff suffered a severe stroke. Id.

           The Tenth Circuit concluded that these facts were not enough to demonstrate

    that the defendant knew of a substantial risk and drew the inference of that risk. Rather

    than the plaintiff’s “condition continuing to decline before” the defendant’s eyes, like in

    Oxendine, Blackmon, and Gomez, the defendant provided the plaintiff with immediate

    relief, which led the defendant to believe that the plaintiff was fine and only suffering

    from muscle spasms. Id.

           Abbott and its analysis of Oxendine, Blackmon, and Gomez demonstrate that, on

    the facts here, more than bruises and plaintiff’s opinion are needed to demonstrate that

    Ms. Cardinas in fact drew an inference of a substantial risk of serious harm. Ms.

    Cardinas saw bruising, listened to plaintiff’s explanation of his injuries, and prepared to

    examine him. She did not ignore any “remarkably obvious” risks of serious harm to

    plaintiff that would demonstrate that she in fact drew an inference regarding the

    seriousness of plaintiff’s injuries. See id.

           The Court therefore agrees with defendants that summary judgment is

    appropriate as to plaintiff’s claim against Ms. Cardinas.

           B. Luis Cabiling


                                                   10
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 11 of 14




           Magistrate Judge Crews recommends that the Court grant defendants’ motion

    for summary judgment against Dr. Cabiling because Dr. Cabiling’s decision not to give

    plaintiff an MRI was a medical decision and plaintiff’s disagreement with that decision

    does not rise to the level of deliberate indifference. Docket No. 143 at 12-13.

           Plaintiff objects to this conclusion, arguing that Dr. Cabiling is a general

    practitioner, making him unqualified to diagnose plaintiff’s shoulder injury and,

    therefore, Dr. Cabiling should have referred plaintiff to an orthopedic specialist. Docket

    No. 145 at 9-11.

           The Court agrees that Dr. Cabiling is entitled to summary judgment. Dr. Cabiling

    ordered two x-rays and provided plaintiff with cortisone shots on at least one occasion.

    Plaintiff’s sole complaint is that Dr. Cabiling did not order an MRI and, thus, did not

    diagnose a rotor cuff injury soon enough. But a disagreement on when or whether to

    order a diagnostic test, or a disagreement on the course of treatment, does not

    demonstrate that Dr. Cabiling was deliberately indifferent to plaintiff’s medical needs.

    Whether a medical professional orders additional diagnostic techniques is a “classic

    example of a matter for medical judgment,” and, as a result, a decision not to order a

    diagnostic test is “[a]t most . . . medical malpractice.” Estelle v. Gamble, 429 U.S. 97,

    107 (1976). Additionally, “an inference of deliberate indifference cannot be drawn

    simply because the prisoner ‘disagrees with a diagnosis or a prescribed course of

    treatment.’” Mathison v. Wilson, 719 F. App’x 806, 809 (10th Cir. 2017) (unpublished)

    (quoting Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 811 (10th Cir. 1999)).

           Plaintiff’s argument that Dr. Cabiling is a generalist and therefore should have


                                                 11
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 12 of 14




    referred plaintiff to a specialist is unpersuasive. First, plaintiff’s reliance on Kikumura v.

    Osagie, 461 F.3d 1269, 1295 (10th Cir. 2006), overruling recognized by Rachel v.

    Troutt, 764 F. App’x 778 (10th Cir. 2019), is misplaced. Kikumura reviewed a motion to

    dismiss, not a motion for summary judgment and, as a result, was only reviewing the

    allegations contained in the complaint, not evidence adduced at the summary judgment

    stage. Moreover, the standard that the Tenth Circuit utilized in that case is outdated;

    the standard asked whether a plaintiff can prove “no set of facts” in support of the

    allegations. See Robbins v. Oklahoma, 519 F.3d 1242, 1246 (10th Cir. 2008) (noting

    that the “no set of facts” test as used in Kikumura and other cases was overruled by the

    Supreme Court). Even so, Kikumura does not support plaintiff’s argument. There, the

    plaintiff alleged that the defendant knew of the extent of plaintiff’s injuries and

    purposefully failed to do a thorough examination because the defendant would then

    know that the plaintiff was injured. See Kikumura, 461 F.3d at 1295. The evidence in

    this case, and plaintiff’s only allegation, is that Dr. Cabiling did not order an MRI when

    plaintiff requested one. Moreover, Dr. Cabiling ordered a second x-ray and provided a

    cortisone shot to treat plaintiff. Therefore, unlike Kikumura, there is no evidence that

    Dr. Cabiling refused to order an MRI solely to avoid a proper diagnosis.

           Plaintiff’s reliance on Mata v. Saiz, 427 F.3d 745 (10th Cir. 2005), and Ginest v.

    Bd. of Cty. Comm’rs, 333 F. Supp. 2d 1190 (D. Wyo. 2004), is also unavailing. In

    Mata, one of the defendant’s “refused to provide . . . any medical attention.” 427 F.3d

    at 756. The Tenth Circuit reasoned that this refusal resulted in the defendant failing “to

    perform her gatekeeping role in potential cardiac emergency by not seeking a medical


                                                 12
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 13 of 14




    evaluation.” Id. Here, the evidence shows that Dr. Cabiling did evaluate plaintiff, but

    disagreed on the type and course of treatment. Thus, Maiz does not support plaintiff’s

    contention. Additionally, Ginest dealt with systematic deficiencies in maintaining

    medical records, not a failure to order further diagnostic testing. 333 F. Supp. 2d at

    1205-06. As a result, Ginest does not change the result here.

           C. Judy Brizendine

           There are no objections to the magistrate judges’s recommendation as to the

    actions of Ms. Brizendine. The Court has reviewed the non-objected portions of the

    recommendation to satisfy itself that there is “no clear error on the face of the record.”

    Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

    concluded that this portion of the recommendation is a correct application of the facts

    and the law.

           D. Plaintiff’s Motion for Summary Judgment

           Neither party objects to the magistrate judge’s recommendation as to plaintiff’s

    motion for summary judgment. The Court has reviewed the non-objected portions of

    the recommendation to satisfy itself that there is “no clear error on the face of the

    record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the

    Court has concluded that this portion of the recommendation is a correct application of

    the facts and the law.

    IV. CONCLUSION

           It is therefore

           ORDERED that the Recommendation of United States Magistrate Judge [Docket


                                                13
Case 1:17-cv-02595-PAB-SKC Document 167 Filed 05/29/20 USDC Colorado Page 14 of 14




    No. 143] is accepted in part and rejected in part. It is further

           ORDERED that Defendants’ Motion for Summary Judgment [Docket No. 114] is

    GRANTED. It is further

           ORDERED that Plaintiff’s Motion for Summary Judgment [Docket No. 117] is

    DENIED. It is further

           ORDERED that this case shall remain open for the limited purpose of ruling on

    the outstanding Motion for Sanctions [Docket No. 150].



           DATED May 29, 2020.

                                               BY THE COURT:



                                               PHILIP A. BRIMMER
                                               Chief United States District Judge




                                                 14
